UNITED STATES DISTRICT COURT                                    NOT FOR PUBLICATION
EASTERN DISTRICT OF NEW YORK


JIAN XING WANG,
                               Plaintiff,

               – against –

WAH LUNG CHINESE FOOD 1932, INC.,                              MEMORANDUM & ORDER
WAH LUNG CHINESE FOOD NY INC.,
JIN GUANG ZHENG, and TUEN HUNG CHIU,
                                                                  19-cv-3122 (ERK) (VMS)

                               Defendants.




KORMAN, J.:

       Plaintiff Jian Xing Wang brings a Fair Labor Standards Act (“FLSA”) and New York

Labor Law (“NYLL”) suit against his former employer, defendants Wah Lung Chinese Food

1932, Inc., Wah Lung Chinese Food NY Inc., Jin Guang Zhen, and Tuen Hung Chiu. He

primarily alleges that he was denied minimum wage, overtime compensation, and spread of

hours compensation for his work as a delivery person and various other tasks performed on

behalf of the defendants. Compl. ¶¶ 35, 43-69, ECF No. 1. The defendants move to dismiss for

lack of subject matter jurisdiction.

                                            DISCUSSION

       “The district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Federal question

jurisdiction is proper when a plaintiff “pleads a colorable claim ‘arising under’ the Constitution


                                                  1
or laws of the United States.” Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006) (citing Bell v.

Hood, 327 U.S. 678, 681-85 (1946)). Wang asserts multiple claims under the FLSA, a federal

statute. See Compl. ¶¶ 43-48, 54-59. The defendants move to dismiss for lack of subject matter

jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure on the ground that

(1) the defendants’ enterprise’s annual gross volume of sales does not exceed $500,000, see Ex.

B (2017 Form 1120), Ex. C (2016 Form 1120) and Ex. D (2015 Form 1120), ECF No. 12-2, and

that, (2) the defendants’ enterprise is not “engaged in commerce” – both of which are required to

prevail on a FLSA claim. See 29 U.S.C. § 203(s)(1)(A)(i)-(ii).

        The defendants’ claims are relevant to the merits of a FLSA claim but are not

jurisdictional issues. Padilla v. Manlapaz, 643 F. Supp. 2d 298, 300-01 (E.D.N.Y. 2009)

(denying motion to dismiss on the ground that the defendants did not meet the $500,000 gross

annual sales requirement for enterprise coverage under the FLSA); Velez v. Vassallo, 203 F.

Supp. 2d 312, 330 (S.D.N.Y. 2002) (adopting report and recommendation) (holding that failure

to make a required FLSA showing that defendant is an “enterprise” within the statute is a “failure

on the merits” but does not affect subject matter jurisdiction). “Subject matter jurisdiction in

federal-question cases is sometimes erroneously conflated with a plaintiff’s need and ability to

prove the defendant bound by the federal law asserted as the predicate for relief—a merits-

related determination.” Arbaugh, 546 U.S. at 511 (quotation marks and citations omitted).

Indeed, “when Congress does not rank a statutory limitation on coverage as jurisdictional, courts

should treat the restriction as non-jurisdictional in character.” Id. at 516. If a statutory limitation

is not deemed jurisdictional, then the jury must try the issue. Id. at 514. Here, “[t]he gross annual

sales requirement is not jurisdictional because the plain language of the FLSA makes no




                                                   2
reference to that requirement in jurisdictional terms.” Padilla, 643 F. Supp. 2d at 300-01; see 29

U.S.C. § 203(s)(1)(A)(ii).

        The same is true for the defendants’ claim that “Wah Lung is a small local restaurant”

catering to customers “within [a] 10 block[] radius,” rendering it “virtually impossible . . . that

[it] is engaged in intercounty commerce, not to mention interstate commerce.” Mem. Supp. Mot.

Dismiss 6, ECF No. 12-1. Thus, the defendants argue, it fails the FLSA requirement that the

enterprise be “engaged in commerce.” See 29 U.S.C. § 203(s)(1)(A)(i). As with the gross annual

sales requirement, “[n]owhere is the word ‘jurisdiction’ even mentioned in the [relevant]

statutory provisions.” Velez, 203 F. Supp. 2d at 332. Thus, “resolution of the question of whether

or not [the d]efendants actually are ‘an enterprise engaged in commerce’ within the meaning of

29 U.S.C. § 203(s)(1) is an issue that goes to the merits of [the plaintiff’s] claims rather than the

Court’s subject matter jurisdiction.” Id. Judge Kaplan explained:

                Had [the plaintiffs] failed to show that [the defendants] constituted an
                “enterprise engaged in commerce” . . . dismissal on “jurisdictional”
                grounds would have been no more appropriate than if [the plaintiffs] had
                failed to show that they were paid at sub-par wages, or if [the defendants]
                had shown that Plaintiffs were independent contractors rather than
                “employees.” The latter two issues, just as [the defendants’] status as an
                enterprise engaged in commerce, go to the merits of [the plaintiffs’] claims
                ....

Id. at 332-33; see also Benitez v. F & V Car Wash, Inc., 2012 WL 1414879, at *1 (E.D.N.Y.

Apr. 24, 2012) (“[T]he question of whether a defendant qualifies as an enterprise under the

FLSA is not a jurisdictional issue, but an element that a plaintiff must establish in order to prove

liability.”).

        If Wang fails to demonstrate that the defendants’ gross volume of sales is at least

$500,000 per year or that they are an enterprise “engaged in commerce,” it would be fatal to his

FLSA claim. Nevertheless, it does not strip the court of subject matter jurisdiction.

                                                     3
                                      CONCLUSION

      Defendants’ motion to dismiss is denied.

      SO ORDERED.

                                                   Edward R. Korman
Brooklyn, New York                                 Edward R. Korman
July 26, 2019                                      United States District Judge




                                             4
